Citation Nr: 0305382
Decision Date: 03/21/03	Archive Date: 06/02/03

DOCKET NO. 99-09 665               DATE MAR 21, 2003

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to a rating in excess of 30 percent for a service-
connected right foot disability.

This case came before the Board of Veterans' Appeals (Board) on
appeal from a May 1998 decision from the Department of veterans
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida,
denying the veteran's claim for a rating in excess of 30 percent
for a service-connected right foot disability.

In late February 2003, the Board issued a decision addressing the
veteran's claim for a rating in excess of 30 percent for a service-
connected right foot disability. Thereafter, the Board was notified
by the VA RO in St. Petersburg, Florida, that the veteran had
passed away in mid-February 2003.

The veteran's death prior to the Board's February 2003 decision
deprived the Board of jurisdiction over the matter on appeal. See
38 U.S.C.A. 7104(a) (West 21)02);

38 C.F.R. 20.1302 (2002). Because the Board was without
jurisdiction to render the February 2003 decision when that
decision was entered, the decision must now, and is hereby,
VACATED. See generally 38 C.F.R. 20.904 (2002).

BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal,with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

2 - 



